Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 1 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 1 of 20



                                                                     [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 20-10879
                             ________________________

                         D.C. Docket No. 5:19-cv-00436-AKK



   JAMES HENDERSON,
   CAROL HENDERSON,

                                                                Plaintiffs-Appellants,
                                         versus

   MARK MCMURRAY,
   CITY OF HUNTSVILLE, ALABAMA,

                                                               Defendants-Appellees.

                             ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                              _______________________

                                   (February 9, 2021)

   Before WILLIAM PRYOR, Chief Judge, GRANT and TJOFLAT, Circuit Judges.

   WILLIAM PRYOR, Chief Judge:

         This appeal involves a civil-rights suit brought by two prolife sidewalk

   counselors against the City of Huntsville and Chief of Police Mark McMurray.
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 2 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 2 of 20



   James and Carol Henderson allege that McMurray and the City violated their First

   Amendment rights to freedom of speech and the free exercise of religion through

   their application of the City’s permit ordinance and the inclusion of a noise

   provision in their special-event permit. The district court dismissed the

   Hendersons’ complaint for failure to state a claim. Because the complaint failed to

   allege critical facts necessary to establish a violation of the Hendersons’

   constitutional rights, we affirm.

                                   I. BACKGROUND

         Like millions of Americans, James and Carol Henderson believe that

   abortion is the murder of an unborn child. Abortion is contrary to their sincerely

   held religious beliefs, and they act upon those beliefs by standing on the public

   sidewalks near two Huntsville, Alabama, abortion clinics to express their views,

   pray, and offer counsel to clinic employees, visitors, and patients who pass by. The

   Hendersons’ typical activities constitute a “minor event” under the Huntsville

   municipal code and do not require a permit. But the Hendersons are not the only

   ones who advocate for their views about abortion outside the clinics—there are

   also counter-protests from abortion-rights advocates.

         The presence of the abortion-rights advocates makes it more difficult for the

   Hendersons to make their speech heard for two reasons. First, the Huntsville

   municipal code requires simultaneous sidewalk events to be held at least ten feet



                                             2
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 3 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 3 of 20



   apart, and the Hendersons allege that the abortion-rights advocates take advantage

   of that policy by obtaining permits for events in front of the clinics and forcing the

   Hendersons to the other side of the street. And second, the abortion-rights

   advocates drown out the Hendersons by shouting and ringing cowbells. The

   Hendersons allege that the City does nothing about this abusive conduct, even

   though the Hendersons assert it violates the municipal code.

         In response to the tactics of the abortion-rights advocates, the Hendersons

   use raised voices and sometimes amplification to make their message discernable.

   Using amplification arguably makes the Hendersons’ activities a “sound event”

   requiring a permit under the municipal code, so the Hendersons have obtained a

   special-event permit every six months for the last several years. Because the

   Hendersons’ permits did not initially contain any special noise provision, their use

   of amplified sound was governed by the 62-decibel limit in the City’s noise

   ordinance.

         In 2017, McMurray acted in his official capacity to add a new noise

   provision to the Hendersons’ special-event permit. The Hendersons do not allege

   that McMurray added the new noise provision only to their permit and not to other

   permits. The new noise provision provided that “[t]he amplified sound produced

   by a participant in the event shall not be plainly audible inside adjacent or nearby




                                             3
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 4 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 4 of 20



   buildings.” It included the following definition of “plainly audible” amplified

   sound:

         [A]mplified sound is plainly audible if the amplified sound can be
         clearly heard inside an adjacent or nearby building by a person using
         his normal hearing faculties, provided that the person’s hearing is not
         enhanced by any mechanical device, such as a microphone or hearing
         aid. As long as the amplified sound is plainly audible by a person inside
         the building using normal hearing faculties, the particular words or
         phrases being produced need not be determined.

         The Hendersons allege that the new noise provision—unlike the old 62-

   decibel standard—fails to provide any objective means by which they can assess

   their compliance, and that it places the subjective means for assessing compliance

   exclusively in the hands of people in the abortion clinics who are hostile to their

   message. They allege that the resulting vagueness and overbreadth are

   unconstitutional and render the permit requirement arbitrary and capricious.

         The Hendersons were unable to convince the City that the new noise

   provision was unconstitutional. When the Hendersons signed their permit

   application with a caveat that they would observe its conditions “subject to the US

   and Alabama Constitution and advice of counsel,” the City informed them that the

   application would not be granted with the caveat. The Hendersons then agreed to

   follow the new noise provision as written.

         The Hendersons sued the City of Huntsville Police Department and the City

   for civil-rights violations. 42 U.S.C. § 1983. They later amended their complaint



                                             4
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 5 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 5 of 20



   and named McMurray as a defendant instead of the Police Department. In Count I,

   the Hendersons alleged that McMurray and the City violated their right to freedom

   of speech by requiring them to get a permit and by adding the noise provision to

   their special-event permit. In Count II, the Hendersons alleged that McMurray and

   the City violated their right to free exercise of religion by enforcing the permit

   ordinance and imposing a noise provision that prevents them from exercising their

   religion by speaking about what they believe and counseling people in accordance

   with their beliefs. They cited the decision in Employment Division, Department of

   Human Resources of Oregon v. Smith, 494 U.S. 872 (1990), in support of Count II

   and argued that their free-exercise claim “is entitled to strict-scrutiny review under

   the hybrid-rights doctrine” articulated in that opinion. The Hendersons also alleged

   that the noise provision was vague and overbroad, but neither count relies on that

   allegation.

         McMurray and the City moved to dismiss the amended complaint for failure

   to state a claim. Fed. R. Civ. P. 12(b)(6). The district court granted their motions. It

   rejected the Hendersons’ as-applied challenge to the permit ordinance because the

   ordinance was a reasonable content-neutral regulation of the time, place, and

   manner of speech, and the Hendersons did not allege any facts establishing that

   McMurray and the City apply it in a discriminatory or otherwise unconstitutional

   manner. The district court rejected their challenge to the noise provision in their



                                              5
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 6 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 6 of 20



   special-event permits for similar reasons. It concluded that the Hendersons did not

   plead viewpoint discrimination, that the provision was narrowly tailored to a

   significant government interest, and that the Hendersons did not adequately plead

   that the noise provision left them without ample alternative channels of

   communication. It concluded that the noise provision was at least as clear as noise

   ordinances that have been upheld in other decisions. And the district court rejected

   their free-exercise claim because the noise provision was a neutral, generally

   applicable law rationally related to a significant government interest. It refused the

   Hendersons’ invitation to apply strict scrutiny based on the hybrid-rights doctrine,

   dismissing the relevant language in the Supreme Court’s Smith decision as dicta.

                             II. STANDARD OF REVIEW

         We review de novo a dismissal of a complaint for failure to state a claim,

   and we accept the allegations in the complaint as true and construe them in the

   light most favorable to the plaintiff. Timson v. Sampson, 518 F.3d 870, 872 (11th

   Cir. 2008).

                                    III. DISCUSSION

         We divide our discussion in three parts. First, we explain that the

   Hendersons abandoned their as-applied challenge to the permit ordinance and

   failed to include allegations necessary to support their challenge to the noise

   provision in their special-event permits. Second, we reject the Hendersons’



                                             6
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 7 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 7 of 20



   vagueness argument. And third, we conclude that the Hendersons’ free-exercise

   claim is too unlike the hybrid claims previously recognized by the Supreme Court

   to benefit from the hybrid-rights doctrine.

      A. The Hendersons Failed to Plead Necessary Facts to Support an Inference
           That the Noise Provision Violates Their Right to Freedom of Speech.

         The Hendersons alleged two separate violations of their right to freedom of

   speech in their amended complaint. First, they alleged that the City’s permit

   ordinance is unconstitutional as applied to them. And second, they alleged that the

   noise provision in their special-event permits is unconstitutional. But they

   abandoned their as-applied challenge on appeal, and they failed to allege facts in

   the amended complaint to support their challenge to the noise provision.

        1. The Hendersons Abandoned Their As-Applied Challenge to the City’s
                                 Permit Ordinance.

         The Hendersons alleged in their amended complaint that the City had an

   unconstitutional policy of “allowing a group to obtain a permit for traditionally

   protected speech on the public sidewalk and thereby exclude other groups from the

   same sidewalk” and that the “requirement of a permit under the circumstances . . .

   restrict[ed] [their] right to free speech” in violation of the First Amendment. In

   other words, the Hendersons alleged that the permit ordinance was unconstitutional

   as applied in a situation where counter-protestors use the permit process to force

   another speaker from a public place.



                                             7
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 8 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 8 of 20



         The Hendersons clarified the nature of their as-applied challenge to the

   permit ordinance in their response to the motions to dismiss. They explained that

   “the proabortion counter[-]protestors always reserve the sidewalk in front of the

   building, [so that] the Hendersons are forced to go to the other side of a busy street

   and try to communicate their message over heavy traffic and noise from the

   proabortion counter[-]protestors.” In that situation, the Hendersons said, the permit

   requirement “puts them in an impossible situation: give up their right to free

   speech (which is unconstitutional), or risk violating the permit’s noise

   requirements (which is illegal).” They conceded that they did not challenge the

   permit ordinance on its face. In the absence of any allegations of discriminatory

   treatment on behalf of the City, the district court upheld the City’s permit

   ordinance as a reasonable and content-neutral restriction on the time, place, and

   manner of speech.

         The Hendersons do not renew the as-applied argument they made before the

   district court on appeal. Instead, they make the much broader argument that “an

   individual on the public sidewalk holding a sign, calling out to a woman in

   ordinary outdoor tones offering information or assistance, or even handing her a

   pamphlet, cannot be required to obtain a permit before doing so,” in any

   circumstance. They also argue, for the first time, that McMurray and the City

   targeted them for selective enforcement of the permit ordinance by adding



                                             8
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 9 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 9 of 20



   provisions to their special-event permits while allowing abortion-rights advocates

   to operate without a permit at all, while declining to enforce “laws [that] would

   protect [their] right to peacefully express themselves or offer information to

   women.” We do not consider these arguments because they were never raised

   before the district court, see Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,

   1331 (11th Cir. 2004), and because the Hendersons fail to support them with

   citations to authority, Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681

   (11th Cir. 2014). The Hendersons abandoned the only as-applied challenge to the

   permit ordinance they made before the district court.

           2. The Hendersons Failed to Plead Necessary Facts to Support their
                           Challenge to the Noise Provision.

         We review this challenge using a settled framework. For a public forum like

   a sidewalk, a city may regulate the time, place, and manner of speech “so long as

   the restrictions ‘[1] are justified without reference to the content of the regulated

   speech, . . . [2] are narrowly tailored to serve a significant governmental interest,

   and . . . [3] leave open ample alternative channels for communication of the

   information.’” Pine v. City of West Palm Beach, 762 F.3d 1262, 1268 (11th Cir.

   2014) (quoting Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989))

   (alterations and omissions in Pine). We must evaluate whether the Hendersons’

   complaint alleged the necessary facts that would allow a plausible inference that

   the City failed to conform to this framework.


                                              9
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 10 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 10 of 20



            The Hendersons argue that they pleaded facts establishing the noise

    provision fails two of the requirements from Ward. First, they maintain they

    pleaded the noise provision does not “leave open ample alternative channels for

    communication.” Ward, 491 U.S. at 791 (internal quotation marks omitted). And

    second, they say they pleaded the noise provision was not “justified without

    reference to the content of the regulated speech,” id. (emphasis omitted), because it

    was motivated by viewpoint discrimination. The Hendersons do not dispute that

    the noise provision is “narrowly tailored to serve a significant governmental

    interest.” Id. (internal quotation marks omitted). We address their arguments in

    turn.

            a. The Hendersons Failed to Plead That the Noise Provision Does Not
               Leave Them with Ample Alternative Channels of Communication.
            The Hendersons’ primary argument on appeal is that the noise provision

    does not “leave open ample alternative channels for communication.” Id. (internal

    quotation marks omitted). But their amended complaint is short on allegations to

    that effect. It includes a conclusory allegation that “[t]he permit’s requirements do

    not leave ample alternative channels of accomplishing the communication.” But

    “the tenet that a court must accept as true all of the allegations contained in a

    complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662,

    678 (2009). And whether a set of facts amounts to the denial of ample alternative

    channels of communication is a legal conclusion to be made by the reviewing


                                              10
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 11 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 11 of 20



    court, see, e.g., City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 53–54

    (1986), not a fact to be alleged in the complaint.

          The closest thing in the complaint to a factual allegation that the noise

    provision left the Hendersons without ample alternative channels of

    communication is their allegation that the presence of counter-protestors forced

    them to “employ raised voices and sometimes amplification to make their message

    discernible.” But even if we infer that the Hendersons “sometimes [employed]

    amplification to make their message discernible” because the use of unamplified

    sound was sometimes ineffective in the face of counter-protests, the Hendersons

    never actually alleged that the noise provision made the use of amplified sound

    ineffective. Because the Hendersons did not allege that they were unable to

    effectively use amplified sound within the limits set by the noise provision, their

    argument that the noise provision does not leave open ample alternative channels

    for communication fails.

       b. The Hendersons Failed to Plead That the Noise Provision Is a Pretext for
                               Viewpoint Discrimination.
          The Hendersons also argue they alleged facts establishing that the noise

    provision—although content-neutral on its face—was a pretext for viewpoint

    discrimination. The relaxed scrutiny for regulations of the time, place, and manner

    of speech applies only to regulations that are “justified without reference to the

    content of the regulated speech.” Ward, 491 U.S. at 791 (internal quotation marks


                                              11
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 12 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 12 of 20



    omitted). But regulations “that were adopted by the government because of

    disagreement with the message the speech conveys . . . , like those that are content

    based on their face, must [instead] satisfy strict scrutiny.” Reed v. Town of Gilbert,

    576 U.S. 155, 164 (2015) (alteration adopted) (internal quotation marks omitted).

          The problem for the Hendersons is they never alleged that McMurray and

    the City added the noise provision to their special-event permit because they

    disapproved of the Hendersons’ prolife viewpoint. The closest the Hendersons

    came to doing so was their allegation that “pro-choice advocates . . . employ loud

    shouting and even the ringing of cowbells to drown out their message” in violation

    of the Huntsville municipal code, and that McMurray and the City “fail to protect

    the Hendersons from this thuggery.” But even accepting the inference that the

    City’s alleged failure to enforce the law is the result of its hostility to the

    Hendersons’ prolife viewpoint, the Hendersons never allege that the addition of the

    noise provision to their special-event permit was motivated by the same hostility.

          Nothing in the Hendersons’ complaint connects the addition of the noise

    provision to viewpoint discrimination. They did not allege that the permits were

    changed following a negative interaction with the City or abortion-rights

    advocates, that other special-event permits do not contain the same noise provision

    as theirs, that the City contemplated adding the provision as way to silence them,




                                                12
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 13 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 13 of 20



    or anything else suggesting the noise provision was designed to target their prolife

    viewpoint.

          The Hendersons argue that viewpoint discrimination is evident from the fact

    that abortion-rights advocates can make loud noise (with their voices and cowbells)

    while the Hendersons are prevented from doing so (with amplification). But their

    apples-to-oranges comparison fails. The Hendersons never alleged that only

    abortion-rights advocates can use loud unamplified sound or that only they are

    prohibited from using loud amplified sound. Even as alleged by the Hendersons,

    the two sides are subject to the same rules regarding amplified and unamplified

    sound. The Hendersons did not allege that the noise provision was a pretext for

    viewpoint discrimination, so the district court did not err by evaluating the

    regulation under the Ward framework instead of applying strict scrutiny.

                 B. The Noise Provision Is Not Unconstitutionally Vague.
          The Hendersons alleged in their amended complaint that the noise provision

    was unconstitutionally vague, but they did not rely on that allegation in either of

    the two substantive counts. They instead included a section on vagueness in their

    response to the motions to dismiss, and the district court discussed vagueness as a

    standalone claim in its memorandum opinion. The Hendersons argue that the noise

    provision is unconstitutionally vague for two reasons.




                                              13
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 14 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 14 of 20



          First, the Hendersons argue that the noise provision does not give fair notice

    of what conduct is prohibited so that they may act accordingly. They acknowledge

    that “the language in the provision is plain enough.” But they insist that the noise

    provision nonetheless violates the Due Process Clause because it is difficult for

    them to figure out how to comply with it without “resort[ing] to guessing.”

          This argument fails because “factual circumstances that sometimes make it

    difficult to determine whether an incriminating fact exists” do not make a law

    vague. Jones v. Governor of Fla., 975 F.3d 1016, 1047 (11th Cir. 2020) (en banc).

    “What renders a statute vague is not the possibility that it will sometimes be

    difficult to determine whether the incriminating fact it establishes has been proved;

    but rather the indeterminacy of precisely what that fact is.” United States v.

    Williams, 553 U.S. 285, 306 (2008). The Hendersons know what must be proved to

    establish a violation of the noise provision: that their amplified sound can be

    “clearly heard inside . . . [a] nearby building” through the use of “normal hearing

    faculties.” That they are not in a strong position to ascertain the fact of audibility

    does not make the noise provision vague.

          Second, the Hendersons argue that the noise provision is unconstitutionally

    vague because “it risks chilling more speech than necessary.” True, vague speech

    regulations are problematic in part because they have a chilling effect on speech.

    See Reno v. Am. Civ. Liberties Union, 521 U.S. 844, 871–72 (1997). But a statute



                                               14
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 15 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 15 of 20



    may be overbroad and have an unconstitutional chilling effect on speech even if it

    is not vague. Grayned v. City of Rockford, 408 U.S. 104, 114 (1972) (“A clear and

    precise enactment may nevertheless be ‘overbroad’ if in its reach it prohibits

    constitutionally protected conduct.”). The Hendersons failed to make an

    overbreadth argument before the district court or on appeal, and they fail to explain

    why the noise provision’s alleged chilling effect on their speech renders it

    unconstitutionally vague.

       C. The District Court Did Not Err by Refusing to Apply Strict Scrutiny to the
                             Hendersons’ Free-Exercise Claim.
          The Hendersons argue that the district court erred by refusing to apply strict

    scrutiny to their claim that McMurray and the City violated their right to freely

    exercise their religion. The Hendersons alleged in their amended complaint that

    they “have a sincere religious belief that abortion is the wrongful killing of an

    unborn child,” and that “[i]f they are unable to speak what they believe and counsel

    people in accord with their beliefs, they will not be able to exercise their religion.”

    They argue that their free-exercise claim “is entitled to strict-scrutiny review under

    the hybrid-rights doctrine of Employment Division v. Smith.” But they do not

    contest the conclusion that their free-exercise claim fails if the hybrid-rights

    doctrine does not apply because “the right of free exercise does not relieve an

    individual of the obligation to comply with a valid and neutral law of general

    applicability.” Smith, 494 U.S. at 879 (internal quotation marks omitted).


                                              15
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 16 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 16 of 20



          The “hybrid-rights doctrine” is derived from a paragraph in Smith in which

    the Supreme Court explained why its decision was consistent with earlier decisions

    recognizing rights to exemptions from general laws that incidentally burdened the

    free exercise of religion. See, e.g., Wisconsin v. Yoder, 406 U. S. 205 (1972). The

    Court explained that religious belief alone did not excuse non-compliance with the

    law in any of its previous decisions:

          The only decisions in which we have held that the First Amendment
          bars application of a neutral, generally applicable law to religiously
          motivated action have involved not the Free Exercise Clause alone, but
          the Free Exercise Clause in conjunction with other constitutional
          protections, such as freedom of speech and of the press, or the right of
          parents . . . to direct the education of their children.

    Smith, 494 U.S. at 881 (citations omitted). This exception to the ordinary rule for

    free-exercise claims articulated in Smith is often called the “hybrid-rights

    exception” or “hybrid-rights doctrine.”

          The Hendersons argue that their free-exercise claim is a hybrid claim that is

    excepted from the normal operation of the Smith rule. “The free-exercise claim and

    the free-speech claim rest on the same set of operative facts: the Hendersons are

    speaking a religious message in which they believe.” So they contend their claim is

    a hybrid that is not subject to Smith’s general rule and the rational-basis review that

    comes with it. The Hendersons argue that all such hybrid claims are entitled to

    strict scrutiny. See Sherbert v. Verner, 374 U.S. 398, 403 (1963).




                                              16
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 17 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 17 of 20



          The district court refused to recognize the hybrid-rights doctrine and

    dismissed the relevant portions of Smith as dicta, citing Leebaert v. Harrington.

    332 F.3d 134, 143 (2d Cir. 2003) (“Given our understanding of the Smith statement

    as dicta, we are not bound . . . to apply some stricter standard of review than the

    rational basis test to hybrid claims.”) The district court also relied on the statement

    in Smith that the claim at issue did “not present . . . a hybrid situation.” 494 U.S. at

    882. It suggested that our decision in Keeton v. Anderson-Wiley, 664 F.3d 865

    (11th Cir. 2011), amounted to a rejection of the doctrine. And it stated that the

    Supreme Court has never recognized a hybrid claim since Smith, and that this

    Court has not done so either.

          The district court was wrong to disregard the hybrid-rights doctrine as dicta.

    Inferior courts owe more fidelity to the opinions of the Supreme Court than the

    Second Circuit showed in Leebaert. Even if the relevant language in Smith is dicta,

    but see Telescope Media Grp. v. Lucero, 936 F.3d 740, 760 (8th Cir. 2019), we are

    obligated to respect it, see Bryan A. Garner et al., The Law of Judicial Precedent

    § 4, at 69–72 (2016). “[T]here is dicta and then there is dicta, and then there is

    Supreme Court dicta.” Schwab v. Crosby, 451 F.3d 1308, 1325 (11th Cir. 2006).

          Nor does our decision in Keeton establish a rejection of the hybrid-rights

    doctrine. To be sure, Keeton applied rational-basis review to an appeal that could

    have been argued as a hybrid claim. 664 F.3d at 879–80. But that means only that



                                               17
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 18 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 18 of 20



    Keeton’s claim was not a valid hybrid. There is plenty of room to fashion an

    application of the hybrid-rights doctrine consistent with the result in Keeton, which

    involved state-sponsored speech unique to the context of higher education. Id. at

    881 (W. Pryor, J., concurring) (“When a student expresses her intent to violate the

    rules of a state-sponsored clinical program, the university may require her to

    provide reasonable assurances that she will comply with its requirements before

    the university permits the student to participate in the clinical program.”). The fact

    that, since Smith, neither the Supreme Court nor this Court has recognized a valid

    hybrid claim is also not dispositive; it does not mean hybrid claims do not exist.

          As an inferior court, we must do the best we can with the hybrid-rights

    doctrine—dicta or not. The Hendersons’ free-exercise claim is subject to the

    general rule of Smith not because the hybrid-rights doctrine is dicta, but because

    their claim—as alleged—is not similar to the hybrid free-speech and free-exercise

    claims the Supreme Court recognized in Smith.

          In Smith, the Supreme Court identified three of its previous decisions as

    involving speech-exercise hybrid claims. 494 U.S. at 881 (citing Cantwell v.

    Connecticut, 310 U.S. 296 (1940); Murdock v. Pennsylvania, 319 U.S. 105 (1943);

    and Follett v. Town of McCormick, 321 U.S. 573 (1944)). Those decisions

    recognized a speech-exercise hybrid claim where a speech regulation—in each

    case, the prohibition of door-to-door soliciting without a license—was akin to



                                              18
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 19 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 19 of 20



    censorship, and when that censorship prevented members of a religion from

    proselytizing their beliefs. See Cantwell, 310 U.S. at 301–02, 305, 307; Murdock,

    319 U.S. at 106, 108, 113; Follett, 321 U.S. at 574, 577–78. In Cantwell in

    particular, the Supreme Court explained that the regulation was far more intrusive

    than “general and non-discriminatory legislation regulat[ing] the times, the places,

    and the manner of soliciting,” because “[i]f a certificate [was] procured,

    solicitation [was] permitted without restraint but, in the absence of a certificate,

    solicitation [was] altogether prohibited.” 310 U.S. at 304.

          The Hendersons’ claim is not like the speech-exercise hybrid claims

    distinguished in Smith. It cannot fairly be said that the City has censored the

    Hendersons or that they are disabled from spreading their beliefs to the same extent

    as the religious believers in Cantwell, Murdock, and Follett. The Hendersons do

    not allege that the City has barred them from proselytizing their belief in the

    sanctity of human life outside of abortion facilities, only that their task is more

    difficult in the light of the noise provision and the presence of abortion-rights

    advocates. We will not extend the hybrid-rights doctrine so far beyond the limits

    described in Smith. And because the Hendersons do not argue that the district court

    otherwise erred by concluding that the noise provision and permit ordinance are

    neutral laws of general applicability rationally related to a legitimate governmental




                                               19
Case 1:20-cv-25138-RNS Document 29-1 Entered on FLSD Docket 02/09/2021 Page 20 of 20
             USCA11 Case: 20-10879 Date Filed: 02/09/2021 Page: 20 of 20



    interest, see Keeton, 664 F.3d at 880, we conclude that the district court correctly

    applied the general rule of Smith to dismiss their free-exercise claim.

                                    IV. CONCLUSION

          We AFFIRM the dismissal of the Hendersons’ amended complaint.




                                              20
